Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed July 19th, 2021.
Claims 1, 3-9, and 12 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 6-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2015/0263550 A1 (“Han”) in view of Yang et al. US 2013/0234661 A1 (“Yang”).
As to claim 1, Han discloses a random quick-charging apparatus for quick charging an electronic device, comprising: at least two branches (Han Figure 4 or Paragraph 7 – e.g., a charging device with multiple ports), a power supply unit (Han Figure 4 or Paragraph 7 – e.g., charging section of the charging device), a detection unit (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module”), and a controller (Han Paragraph 23 – e.g., “controlling section”, necessary in controlling the charging states illustrated, e.g., in Han Figure 4), wherein the at least 5two branches are electrically connected to the power supply unit (Han Figure 4 or Paragraph 7 – e.g., electrical connection to Charging Section through the multiple Connecting Ports); the detection unit is electrically connected to the controller (Yang, see below); the controller is electrically connected to the power supply unit (Han Figure 1 or Paragraph 23 – e.g., electrical connection necessary in using a controller/controlling section to control a power supply unit/charging section); one interface is arranged on each of the at least two branches (Han Figure 4 or Paragraph 23 – e.g., a Connecting Port on each branch or connection); the detection unit detects whether there is a first electronic device electrically inserted into any one interface of any of the at least two branches and generates a feedback signal for transmission to the controller (Han Figure 4 or ; the controller controls the 10power supply unit to perform handshake identification with the first electronic device inserted into the any one interface of the at least two branches (Yang, see below); and the power supply unit correspondingly outputs a power source signal according to quick-charging demands of the first electronic device (Han Paragraphs 21 and 23 – e.g., multiple charging modes selected by the user, in combination with Yang, see below); when a second electronic device is inserted into another interface of the at least two branches, the detection unit detects the insertion of the 15second electronic device and generates a feedback signal for transmission to the controller (Han Figure 4 or Paragraph 7-9 or 26 – e.g., “Scanning Module” which scans each port, to be sent to controller as in Yang, e.g., Paragraphs 6 or 25); and the controller controls, according to the feedback signal, a power source signal output by the power supply unit to be a conventional power source signal (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode power amount information, e.g., a device with normal charge mode information would be supplied a normal charge).
Han discloses many of the elements of claim 1, including a quick-charging apparatus which provides power to multiple devices.  Han also discloses the possibility of connecting and charging devices wirelessly (Han Paragraph 28).  Han detects when devices are plugged in or connected, but outputs that information to the user and allows the user to control the power supply process (e.g., Han Paragraph 23) instead of directly connecting the detection unit and controller and automatically choosing charging settings for the device(s).  However, the missing elements are well known in the art 
As to claim 3, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose at least three branches (Han Figures 1, 3, or 4), wherein when a third electronic device is inserted, the detection unit detects the 20electrical insertion of the third electronic device and generates a feedback signal to the controller (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module” which scans each port, to be sent to controller as in Yang, e.g., Paragraphs 6 or 25); and the controller controls, according to the feedback signal, the power supply unit to directly output a conventional power source signal (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode power amount information, e.g., a device with normal charge mode information would be supplied a normal charge).
As to claim 4, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the number of the detection units is at least two (Han Figure 4 
As to claim 6, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the power supply unit performs handshake identification with a first electronic device inserted into the interface of any of the at least two branches (Yang Paragraph 4 or 24 – e.g., authentication signal and ID assignment), and when the first electronic device supports quick charging, the 5power supply unit correspondingly outputs a power source signal according to quick-charging demands of the electronic device (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode power amount information, e.g., a device with fast charge mode information would be supplied a fast charge); and when the first electronic device does not support quick charging, the power supply unit cannot acquire the quick-charging demands of the electronic device, outputs a conventional power source signal to the electronic device and thus performs ordinary charging on the inserted electronic device (Yang 
As to claim 7, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the random quick-charging apparatus is a mobile power source or a vehicle-mounted charger.  Yang Figure 1 or Paragraph 45 shows a self-contained unit (e.g., “power supply unit…within the wireless power transmitting device”) which does not need to be plugged into a grid and would be mobile or portable.
As to claim 8, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the electronic device is a mobile phone, rechargeable earphones, a tablet computer or a laptop computer (Han Figure 4 or Paragraphs 4-5 or 18).
Claims 9 and 12 recite elements similar to claims 1 and 3, and are rejected for the same reasons.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a random quick-charging apparatus having the combination of elements in the claims including, among other elements, 
Han and Yang disclose a charger which includes USB ports which have multiple pins or electrodes, without the same co-connected configuration.	
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 7/19/21 have been considered.  After consideration of the amendment and arguments, the previous objections to the drawings and rejections under 35 USC 112 have been withdrawn.  The examiner has found that the prior art still discloses the elements of some of the amended claims.  Therefore, the previous rejections have been updated in response to the amendment above, with additional explanation below.
Regarding claim 1, and similar language in claim 9, the applicant argued that Han does not disclose controlling a power source signal output by the power supply unit to be a conventional power signal when a second electronic device is inserted into a connecting port.  The examine responds that Han Figure 4 or Paragraph 26 discloses a “Scanning Module” which scans each port, to be sent to controller as in Yang (e.g., Yang Paragraphs 6 or 25).  If multiple devices are connected to multiple ports, then multiple devices may receive power according to device requirements (e.g., Han Paragraphs 7-9).
Again regarding claim 1, and similar language in claim 9, the applicant argued that Han does not disclose controlling a power source signal according to a feedback signal.  The examiner responds that as disclosed by Yang, cited above, power is 
The applicant also mentioned that Yang uses priority levels, and not a random quick-charging method.  The examiner responds that although the claim preamble mentions a “random quick-charging apparatus”, as currently presented in the claims there is no requirement that the allocation of power be decided randomly and not based on priority levels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851